IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-18-00009-CV

FREDRICK-MARSHAL VAN HORN,
                                                                         Appellant
    v.

STATE OF TEXAS/ELLIS COUNTY,
                                                                         Appellee


                                   From the 40th District Court
                                       Ellis County, Texas
                                      Trial Court No. 97022


                                                ORDER

          The relief requested in the document filed on February 14, 2018 titled “Peoples

Response to The Tenth Court of Appeals & Trial Court Fraud, the Gov’ & its counsel’

many corrupt, fraudulent, & downright criminal acts etc.” is Denied.1


                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Order issued and filed February 28, 2018

1
    The document might be considered a motion for rehearing but is not titled as such.